Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-22-21 and this office action is a final rejection.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,730,397. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘397 patent are substantially similar to claims 1-16 of the present application.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of the air passing from each of the inner conduit holes initially hits the inside of the outer conduit surface between the rows detailed in claims 1, 11 and 16 is not described in applicant’s originally filed disclosure. As seen in applicant’s drawing figure 10 and paragraph [0067] of applicant’s specification the air initially passes from the inner conduit holes into compartment – at 114 and therefore does not initially hit the outer conduit. Further, applicant’s originally filed disclosure does not specifically detail the air passing from the inner conduit hits the inside surface of the outer conduit. As seen in applicant’s drawing figure 10 the air passing from the inner conduit holes could take a different path than hitting the inside surface of the outer conduit in that the air could move through the compartment – at 114 and then exit the outer conduit holes. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,292,762 to Fogg et al. in view of U.S. Patent No. 3,520,244 to Gaines and further in view of U.S. Patent No. 3,824,909 to Horneff et al.
Referring to claims 1, 4 and 6, Fogg et al. discloses a greenhouse comprising, a growing section -see at 35,67,71, an air or gas distribution system within the growing section - see 17 and 43-50, the distribution system comprising one or more conduits - at 49, for distributing air or gas within the greenhouse - see figures 1-2, with a main airflow entering the growing section from the distribution system passing into the conduits - see figure 2, the conduits carrying air or gas having different pressures along their length - see figures 1-2 where the portions of the conduits closer to the air handler - 17 will be higher than further from the air handler, the conduits arranged to provide substantially equal distribution of air or gas through the growing section -see figures 1-2, column 4 lines 62-68 and column 5 lines 1-21, the conduits comprising holes -see at 49 in figure 2, to distribute the main air flow within the conduits to the growing section -see figure 2. Fogg et al. does not disclose the size of the holes is varied along the length of the conduits to compensate for turbulence or pressure differences within the conduits to provide substantially equal distribution of air or gas throughout the growing section. Gaines does disclose 
Referring to claim 2, Fogg et al. as modified by Gaines and Horneff et al. further discloses the conduits have interior compartments - see inside of items 49 of Fogg et al.
Referring to claim 3, Fogg et al. as modified by Gaines and Horneff et al. further discloses the tubes are arranged to compensate/reduce a temperature differential between the main air flow and the growing section -see tubes 49 at upper end of growing section in figures 1-2 of Fogg et al.
Referring to claim 5, Fogg et al. as modified by Gaines and Horneff et al. further discloses the distance between holes along the conduits/tubes is varied to compensate for turbulence or pressure differences within the conduits/tubes - see at 49 in figures 1-2 of Fogg et al.
Referring to claim 7, Fogg et al. as modified by Gaines does not disclose a compartment between said inner and outer conduits. Horneff et al. does disclose a compartment between the inner and outer tubes - see space between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device.
Referring to claim 8, Fogg et al. as modified by Gaines does not disclose a plurality of compartments between said inner and outer conduits. Horneff et al. does disclose a plurality of compartments between the inner and outer tubes - see plurality of spaces between tubes in 
Referring to claim 9, Fogg et al. as modified by Gaines does not disclose a plurality of compartments between said inner and outer conduits to reduce directional forces on air exiting said conduits. Horneff et al. further discloses a plurality of compartments between the inner and outer tubes to reduce directional forces on air exiting the tubes - see plurality of spaces between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device.
Referring to claim 10, Fogg et al. as modified by Gaines and Horneff further discloses the compartments reduce the temperature differential between the main air flow and the section - see figure 2 of Fogg et al. and figures 3 and 4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Gaines and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the airflow and temperature/climate inside the device.
Claims 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogg et al. in view of Horneff et al. and further in view of Gaines.
Referring to claim 11, Fogg et al. discloses a greenhouse air distribution system comprising, a plurality of tubes - at 49, to distribute air within a greenhouse - see figures 1-2, a system for providing a main air flow to the interior of at least one of the tubes - see at 17, 41-47, 
Referring to claim 12, Fogg et al. as modified by Horneff et al. further discloses the conduits have interior compartments - see inside of items 49 of Fogg et al.
Referring to claim 13, Fogg et al. as modified by Horneff et al. does not disclose the size of the holes is varied along the length of the conduits to compensate for turbulence or pressure differences within the conduits to provide substantially equal distribution of air or gas throughout the growing section. Gaines does disclose the conduits comprising holes - at 8, to distribute the main air flow within the conduits - 6, to the growing section - in items 2,3, the size of the holes is 
Referring to claim 14, Fogg et al. as modified by Horneff et al. further discloses the tubes are arranged to compensate/reduce a temperature differential between the main air flow and the growing section -see tubes 49 at upper end of growing section in figures 1-2 of Fogg et al.
Referring to claim 15, Fogg et al. as modified by Horneff et al. further discloses a plurality of compartments between the inner and outer tubes - see plurality of spaces between tubes in figures 3-4 of Horneff et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fogg et al. as modified by Horneff et al. and add the air distribution tubes with inner and outer tube portions as disclosed by Horneff et al., so as to control the temperature/climate inside the device.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogg et al. in view of Horneff et al., further in view of Gaines and further in view of U.S. Patent No. 3,949,522 to Kehl et al.
Referring to claim 16, Fogg et al. discloses a greenhouse comprising, a growing section -see at 35,67,71, an air or gas distribution system within the growing section - see 17 and 43-50, the distribution system comprising one or more conduits - at 49, for distributing air or gas within the greenhouse - see figures 1-2, with a main airflow entering the growing section from the .

Response to Arguments

5.	Regarding the non-statutory double patenting rejections, it is noted that applicant will address these rejections when the claims are indicated as allowable over the prior art of record.
	Regarding the prior art rejections of claims 1, 11 and 16, the Horneff et al. reference US 3824909 discloses the outer conduit between the rows does not comprise any intervening outer conduit holes – see orientations of inner and outer conduits and associated holes in figures 2-3 where all of the holes in the outer conduit are in a defined row of holes and therefore there are no intervening outer conduit holes, and Horneff et al. discloses wherein the air passing from each of the inner conduit holes is at least capable of initially hitting the inside of the outer conduit surface between the rows – see the orientation of the conduits and rows of holes in figures 2-3 in light of the new 35 U.S.C. 112 1st paragraph rejections detailed in paragraph 3 of this office action.
	Regarding the prior art rejections of claims 2-9 and 12-15, applicant relies upon the same arguments with respect to parent claims 1 and 11 discussed earlier.

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643